Citation Nr: 0324783	
Decision Date: 09/24/03    Archive Date: 09/30/03	

DOCKET NO.  02-12 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether an overpayment of nonservice-connected pension 
benefits for the period from February 1, 1998, to February 1, 
1999, was properly created (to include the question of 
whether any reduction in the rate of the veteran's 
nonservice-connected disability pension award was proper).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
May 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative determination made 
by the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which found that the veteran had failed 
to report countable earned income in 1998, and that this 
failure properly resulted in the creation of an overpayment 
of pension benefits and also warranted a reduction in the 
amount of his nonservice-connected disability pension award.  


FINDINGS OF FACT

1.  The veteran was approved for payment of VA improved 
nonservice-connected pension benefits by rating decision of 
June 1997, and the veteran was informed that payment of 
pension was based upon consideration of all income from every 
source which must timely be reported to VA for accurate 
computation of monthly pension benefits.  

2.  In October 2001, the RO discovered that the veteran had 
received additional income (gambling gains) during 1998 which 
he had not previously reported; and the RO subsequently 
recalculated pension benefits paid during this period in 
light of this additional income, which resulted in an 
overpayment and which also resulted in a reduction in the 
monthly amount of his disability pension award.  

3.  Upon notification, the veteran reported that he had, in 
fact, had gambling losses for 1998 which exceeded the amount 
of his reported gains, and the RO erroneously informed the 
veteran that, for pension purposes, VA made no provision for 
deducting gambling losses from gambling gain in arriving at 
countable income; and the veteran was thus essentially denied 
the opportunity to attempt to prove that his gambling losses 
exceeded reported gains during the period in question.  

4.  The veteran's gambling losses during 1998 equaled or 
exceeded his reported.  


CONCLUSION OF LAW

An overpayment of VA nonservice-connected pension benefits 
for the period from February 1, 1998, to February 1, 1999, 
due to unreported gambling losses was not validly created, 
and any reduction in the monthly amount of the veteran's VA 
pension was not proper.  38 U.S.C.A. §§ 1503, 1521, 5107 
(West 2002); 38 C.F.R. §§ 2.23, 2.71, 2.272, 3.660; M21-1, 
Part IV, Subchapter IX, 16.41(c)(10) (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Initially, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), is not 
applicable to cases involving waiver of indebtedness.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Additionally, any error in reliance upon the Court's decision 
in this case would be harmless since the Board, in this 
decision, grants the veteran the complete benefit sought on 
appeal.  

The maximum annual rates of improved disability pension are 
described at 38 C.F.R. § 3.23.  The maximum rate of improved 
disability pension is reduced by the amount of the countable 
annual income of a veteran.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23.  In determining income for purposes of entitlement to 
pension under the improved pension program, payments of any 
kind or from any source will be counted as income in the year 
in which received, unless specifically excluded.  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.271.  Specifically itemized exclusions 
from countable annual income for VA pension purposes are 
provided at 38 U.S.C.A. § 5103; 38 C.F.R. § 3.272.  Where 
reduction or discontinuance of a running award of improved 
pension is required because of an increase in income, the 
reduction or discontinuance shall be made effective the end 
of the month in which the increase occurred.  38 C.F.R. 
§ 3.660.  

Additional detailed procedures for consideration and 
computation of countable income for determining properly 
payable VA improved pension are included in the VA 
Adjudication Manual, M-21.  This manual specifically provides 
that net gains or winnings from gambling constitute countable 
income.  However, losses during a particular EVR reporting 
period, may be deducted from gross winnings during the same 
EVR reporting period to arrive at net gambling income.  
Manual M-21, Part IV, Subchapter IX, 16.41(c)(10).  

Analysis:  The facts presented in this case are fairly 
straightforward and not essentially in dispute.  Upon 
application, the veteran was approved for payment of VA 
improved pension benefits in a rating decision issued by the 
RO in June 1997.  At that time, the veteran was informed of 
his responsibility to report all income from every source, to 
be considered in determining his effective rate of pension 
benefits.  A monthly rate of VA pension benefits was 
thereafter paid to the veteran.  

In October 2001, the RO notified the veteran that it had 
received evidence that he had received income in 1998 which 
he had not previously reported.  Information subsequently 
furnished by the veteran confirmed his receipt of two 
monetary payments in 1998 attributable to gambling winnings.  
The RO subsequently determined that an overpayment of pension 
had been created, and it appears that the veteran's monthly 
pension award was also reduced.

The veteran subsequently responded in writing that, in fact, 
his losses in 1988 had far exceeded his gambling gains.  This 
has remained the veteran's central contention and argument 
throughout the pending appeal.  The veteran later wrote that 
he made insufficient income in 1998 to require the filing of 
a Federal tax return.  He reported that he had retained his 
losing horse race wager tickets for the three years required 
by the Internal Revenue Service (IRS) but that three years 
had passed and he no longer had these tickets in his 
possession.  He further wrote, however, that checks of his 
previous IRS annual returns would confirm that he had, on 
multiple occasions, actually filed profit and loss statements 
from previous years' tax returns, reflecting his actual gains 
and losses and said that these filings had been accepted by 
the IRS "even when audited."  

In August 2002, the RO provided the veteran with a statement 
of the case which included a detailed listing of the evidence 
on file and the applicable laws and regulations.  That 
statement concluded that the overpayment debt was properly 
created as this 1998 income was not previously reported.  In 
response to the veteran's contentions that his gambling 
losses exceeded his winnings, the RO wrote, "VA law makes no 
provision for an exclusion from countable income based on 
gambling losses."  In consideration of the VA Adjudication 
Manual M-21 provision cited above, this statement was 
incorrect.  

While the veteran was indeed obligated to report all winnings 
from gambling in 1998 (and any other years during which he 
was in receipt of VA pension benefits), he would also have 
been allowed under the VA Adjudication Manual M-21 to have 
reported all losses, and only net gains would be properly 
considered as countable income.  That is, to the extent that 
the veteran's gambling losses met or exceeded his gambling 
gains, those gains would not constitute countable income for 
VA pension computation purposes.  

In September 2002, the veteran perfected his appeal by filing 
a VA Form 9.  That same month, the Committee on Waiver and 
Compromises (Committee) waived recovery of the overpayment.  
However, the essential question before the Board was whether 
the income was countable for pension purposes to begin with.  
If not, then the overpayment was not properly created and any 
reduction in the rate of the veteran's pension award was not 
proper. 

The veteran's initial contentions giving rise to this appeal 
were properly accepted by the RO as a challenge to the 
validity of the underlying indebtedness.  The validity of the 
indebtedness was the subject of the RO's August 2002 
statement of the case.  While the Committee subsequently 
granted a waiver of this indebtedness, the underlying issue 
of the validity of that indebtedness remains the issue to be 
decided in this appeal.  Moreover, United States Court of 
Appeals for Veterans Claims (Court) has long held that, when 
a claimant raises the question of the validity of the debt in 
an application for waiver of recovery of an overpayment, VA 
must first make a determination on the validity of such debt 
prior to rendering a decision on waiver in accordance with 
the principles of "equity and good conscience."  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The RO found 
this debt to be validly created, but then waived it.  

The Board finds that the RO's determination with respect to 
the issue of the validity of the debt was in error because it 
failed to acknowledge and apply the relevant Manual M-21 
provision which provided that only net winnings would be 
considered as countable income for pension purposes.  

The Board considered properly allowing the veteran a partial 
favorable decision by finding that gambling losses were 
properly deductible from winnings in arriving at a 
determination of net winnings, if any, in computation of 
pension, and then remanding this case for further development 
of a more accurate determination of any net winnings for 
1998.  While the veteran reported that he had already 
disposed of his losing horse race tickets for 1998, other 
evidence of gambling losses might be available (and might 
have been produced, if the RO had not informed the veteran 
that losses were not deductible from gains in any event).  
However, considering that the RO has already waived this debt 
in its entirety, the Board finds that expenditure of further 
public resources for such a determination is not warranted.  

The veteran has provided consistent and credible statements 
that his gambling losses exceeded any gains in 1998.  He has 
credibly stated that, while no tax return filing was 
necessary for him in 1998, inquiry into earlier such returns 
would show that he had indeed filed profit and loss 
statements for gambling proceeds which had been accepted by 
the IRS.  A review of the veteran's claims folder does not 
present evidence which supports a finding that the veteran 
lacks credibility.  Accordingly, the Board finds that the 
veteran's gambling losses for 1998 either met or exceeded his 
documented winnings and that the overpayment of pension 
benefits due to unreported gambling income was not validly 
created.  It follows that any reduction in the rate of the 
veteran's pension based on such income was also not proper.


ORDER

An overpayment of VA nonservice-connected pension benefits 
attributable to the period from February 1, 1998, to February 
1, 1999, due to unreported gambling income was not properly 
created, and any reduction in the rate of the veteran's 
pension due to such unreported income was also not proper.  
The appeal is granted.  



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

